       Case 1:19-cv-06234-AT-KHP Document 62 Filed 12/04/20 Page 1 of 2




                                                                                            12/4/2020

                                                                                      T (212) 218-3507

                                                                                     www.seyfarth.com



December 4, 2020

VIA ECF
Hon. Analisa Torres
U.S. District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Griffith v. Metropolitan Transit Authority - New York City Transit, et al.,
       Case. No. 1:19-cv-06234-AT-KHP

Dear Judge Torres:

        Pursuant to Rule 1(C) of Your Honor’s Individual Practices, the parties respectfully and
jointly request a thirty (30) day extension of time to submit Defendants’ pre-motion letter in
support of summary judgment with accompanying Statement of Material Facts pursuant to Local
Rule 56.1, and Plaintiff’s responses thereto, as required under Rule 3(C) of your Individual
Practices. All parties consent to this request.

       Per the Civil Case Management Plan and Scheduling Order (“CMP”), Defendants’ pre-
motion letter in support of summary judgment and Rule 56.1 Statement with Plaintiff’s responses
are due on December 14, 2020. See CMP ¶ 8. This request would extend this deadline through
and including January 13, 2021.

        The reasons for this request are multi-fold. First, to prepare the Rule 56.1 Statement, and
to allow Plaintiff the opportunity to prepare her responses, both parties require copies of the
deposition transcripts of the witnesses deposed during fact discovery. Today, the parties first
received a copy of the deposition transcript of a non-party witness, Peter Miller, whom Plaintiff
deposed on November 13, 2020. As of the filing of this letter, however, the parties have not
received transcripts for the deposition of Defendant Jesse Seder, who was deposed on November
16, or for Plaintiff’s second day of deposition, which took place on November 20. There is
currently no estimated date of delivery for the transcript for Defendant Seder. We have been
advised that the transcript for Plaintiff’s second day of deposition will be available on or about
December 8, 2020.

      Second, Plaintiff has represented that she may have need to pursue follow-up discovery
demands she raised during depositions. Fact discovery is closed as of November 30, 2020, but the
Case 1:19-cv-06234-AT-KHP Document 62 Filed 12/04/20 Page 2 of 2
